Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2020 has been entered.
 
Response to Amendment
Amendments to the claims, filed on 08/10/2020, are accepted and do not introduce new matter. 
Previous 112(b) of claim 40 is withdrawn. 
Claims 18-46 are pending; claims 41-46 are new. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 18 and 37 disclose both “an injector having an outlet orifice” and “an outlet valve downstream of the injector”. This is considered indefinite because based on Applicant’s disclosure the system does not have an injector and an outlet valve. The disclosure teaches an injector having an outlet valve. This is an important difference that should be reflected in the claim. Currently claims 18 and 37 are written in a way that claim the injector and the outlet valve as two separate and distinct feature. Whereas, in reality, the injector comprises an outlet valve, which is inherent of all fluid injectors. This is clearly stated in Applicant’s specification, paragraph 0040: “Furthermore, the spraying assembly comprises outlet valves that are respectively arranged close to and downstream from each injector 21a to 21d so as to close off the outlet orifice 26a to 26d thereof. Each outlet valve is made up of a needle 22a to 22d with a conical, flat, or piston shape, adapted to come alongside a seat or bore with a having outlet valves, in view of Applicant’s disclosure. 
Claims 19-36 and 46 are indefinite for depending on claim 18; claims 38-41 are indefinite for depending on 37.
Claim 24 discloses “a ramp”. However, this limitation is already disclosed in claim 18, from which claim 24 depends on. This is considered double inclusion. This limitation should read: “said ramp”.
Claim 42 discloses “a body or two adjacent bodies, the or each body being mounted on the spraying ramp”. This sentence appears to be incomplete. This renders the claim indefinite. 
Claims 43-45 are indefinite for depending on claim 42. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said 
 
Claims 18, 20-22, 25, 26, 32, 33, 36, 37-42, 45 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rawlings (U.S. 6,786,425) in view of Ohmi et al (U.S. 5,370,274). 
Regarding claim 18, Rawlings teaches a spraying assembly comprising: at least one spray nozzle (12) for a liquid to be sprayed; at least one active substance injector (defined by valve 116 which is part of chemical admission apparatus 102) for injecting an active substance (103) into the liquid (102 is used to inject chemical substances into main feed line 117, as seen in Figs 6-7), the at least one injector having an outlet orifice (outlet orifice defined on the outlet of valve 116); a pump (124) or a pressurized reservoir supplying active substance to the at least one injector (as seen in Fig 7); a conduit (122) connecting the at least one injector to the pump or pressurized reservoir; an obturator (check valve 118) interposed on the conduit between the least one injector and the pump or pressurized reservoir (as seen in Fig 7); a spraying ramp (ramp defined as the structure that holds nozzles 12 in line, as seen in Figs 1 and 6). However, Rawlings does not teach the spraying assembly comprising an outlet valve, located downstream of the injector and directly upstream of the nozzle, for each of the at least one injectors designed to close the outlet orifice of the injector; wherein the at least one nozzle and the at least one injector are mounted on a same body or two adjacent bodies; wherein the body or the two adjacent bodies define a chamber which communicates with the at least one nozzle and with the outlet orifice of the at least one active substance injector; and wherein the body or each body is mounted on the spraying ramp. 

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Rawlings to incorporate the teachings of Ohmi to provide the injectors mounted on a same body or two adjacent bodies defining a chamber which communicates with the at least one nozzle and with the outlet orifice of the at least one active substance injector in order to improve mixing efficiency between the main fluid and the actives substance(s) (as disclosed in col 1, lines 60-68 of Ohmi). Furthermore, this configuration of having the valve outlets in close proximity to the nozzle and its chamber generates a sucking force that further draws the active substances into the chamber for better mixing (see col 2, lines 1-10 of Ohmi). In combination, Ohmi teaches the bodies of the nozzle and injectors mounted on the spraying ramp of Rawlings. 

Regarding claim 20, Rawlings and Ohmi teach the assembly according to claim 18, wherein the at least one nozzle and the at least one injector are mounted on said same body or said two adjacent bodies (the injectors/valves 7 are mounted on pipes, i.e. bodies, adjacent to the pipe 1 of the nozzle), a mixture of the liquid to be sprayed with the active substance occurring through turbulence in the same body or the two adjacent bodies (as seem in Fig 2, the body of 1 is adjacent to the bodies that correspond to the injectors 7, where the fluids are mixed, as claimed). 
Regarding claim 21, Rawlings and Ohmi teach the assembly according to claim 18, wherein a plurality of active substance injectors are situated directly upstream from the at least one nozzle (as seen in fig 2).
Regarding claim 22, Rawlings and Ohmi teach the assembly according to claim 18, further comprising a remote control for remotely controlling and actuating the at least one injector or each outlet valve (as disclosed in col 3, lines 30-45, the valves are automatically and selectively opened or closed depending on the target mixture in body 1, thus reading on the claim language) 
Regarding claim 25, Rawlings and Ohmi teach a sprayer comprising the assembly according to claim 18, at least one primary liquid conduit (conduit associated with supply tank 3) designed to supply the at least one nozzle with liquid to be sprayed, and at least one secondary conduit (conduits associated with substance tanks 5a-5d) designed to supply the at least one injector with active substance (as seen in Fig 2).
claim 26, Rawlings and Ohmi teach the sprayer according to claim 25, wherein the at least one nozzle and the at least one injector are mounted on said same body (1, as seen in Fig 2) or said two adjacent bodies, a mixture of the liquid to be sprayed with the active substance occurring through turbulence in the same body or the two adjacent bodies (primary liquid is mixed with substance liquids that come in at a right angle inside body 1, generating turbulence) and wherein the at least one secondary conduit includes secondary conduits respectively supplying each of the at least one injectors (as seen in Fig 2, each secondary tank has a secondary conduit that connects to body 1).
Regarding claim 32, Rawlings and Ohmi teach the sprayer according to claim 25, wherein the at least one secondary conduit includes at least one secondary conduit adapted to convey a first type of active substance or a plurality of secondary conduits adapted to convey a plurality of types of active substances (as seen in Fig 2, there are a plurality of secondary conduits that convey a plurality of substances stores in tanks 5a-5d).
Regarding claim 33, Rawlings and Ohmi teach the sprayer according to claim 25, wherein the at least one primary conduit includes at least one valve (8) to control circulation of the liquid to be sprayed and the at least one secondary conduit includes at least one obturator (118 of Rawlings) to control circulation of the active substance, the at least one valve and the at least one obturator being able to be actuated remotely (118 is controlled remotely via connection 114; Ohmi teaches controllable valves 7).
Regarding claim 36, Rawlings and Ohmi teach the sprayer according to claim 32, wherein the first type of active substance is an herbicide and the second type of active substance is an insecticide, a fungicide, or a wetting agent (as disclosed in col 1, lines 18-20).
claim 46, Rawlings and Ohmi teach the spraying assembly of claim 18, wherein the sprayer is an agricultural sprayer (as disclosed in col 1, line 18 of Rawlings).

Regarding Claim 37, Rawlings teaches a spraying assembly comprising: a spray nozzle (12) for spraying an active-substance-containing liquid (as seen in Figs 6-7) on an agricultural product (as disclosed in col 1, lines 18-20), one or more active substance injectors (defined by valve 116 which is part of chemical admission apparatus 102) for injecting active substances (103) into a liquid to form the active-substance-containing liquid (102 is used to inject chemical substances into main feed line 117, as seen in Figs 6-7), each injector having an outlet orifice (outlet orifice defined on the outlet of valve 116); a respective pump (124) or a respective pressurized reservoir connected to, and supplying active substance to, each of the one or more injectors by a respective conduit (122); each conduit having an obturator (check valve 118) interposed between said each respective injector and said each pump or pressurized reservoir (as seen in Fig 7); a spraying ramp (ramp defined as the structure that holds nozzles 12 in line, as seen in Figs 1 and 6). However, Rawlings does not teach a respective outlet valve located on an outlet side of each injector, for closing the outlet orifice of said each injector; wherein the nozzle and the one or more injectors are mounted on a same body,5Application No. 13/818,281682.1001Response to Final Office Action dated March 11,2020 wherein said same body defines a chamber, the chamber having an outlet connected directly to the nozzle, the chamber having, for each of the one or more injectors, a respective inlet directly connected to the outlet orifice of said each injector, and having a further inlet connected to a source of the liquid, the active-substance-containing liquid being formed in the chamber; and wherein the body is mounted on the spraying ramp. 

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Rawlings to incorporate the teachings of Ohmi to provide the injectors mounted on a same body or two adjacent bodies defining a chamber which communicates with the at least one nozzle and with the outlet orifice of the at least one active substance injector in order to improve mixing efficiency between the main fluid and the actives substance(s) (as disclosed in col 1, lines 60-68 of Ohmi). Furthermore, this configuration of having the valve outlets in close proximity to the nozzle and its chamber generates a sucking force that further draws the active substances into the chamber for better mixing (see col 2, lines 1-10 of Ohmi). In combination, Ohmi teaches the bodies of the nozzle and injectors mounted on the spraying ramp of Rawlings.

Regarding claim 38, Rawlings and Ohmi teach the spraying assembly of claim 37, further comprising a primary conduit, the primary conduit having an outlet connected to the further inlet (shown below), the primary conduit supplying the liquid to the chamber (as seen below).
Regarding claim 39, Rawlings and Ohmi teach the spraying assembly of claim 37, further comprising a further pump (2) or pressurized reservoir connected to the further inlet (part 2 of Ohmi), for supplying the liquid to the primary conduit (as seen in Fig 2).
Regarding claim 40, Rawlings and Ohmi teach the spraying assembly of claim 37, wherein the one or more active substance injectors include a plurality of active substance injectors (Ohmi teaches a plurality of injectors 7a-7d).
Regarding claim 41, Rawlings and Ohmi teach the spraying assembly of claim 39, wherein the further pump supplies the liquid at a constant pressure (as disclosed in col 3, lines 3-8 of Ohmi).  
Regarding claim 42, Rawlings teaches a spraying assembly comprising: a spraying ramp (ramp defined as the structure that holds nozzles 12 in line, as seen in Figs 1 and 6); at least one spray nozzle (12); at least one injector valve (defined by valve 116 which is part of chemical admission apparatus 102); a pump (124) or a pressurized reservoir supplying active substance to the at least one injector valve (as seen in Fig 7); a conduit (122) connecting the at least one injector valve to the pump or pressurized reservoir (as seen in Fig 7); and an obturator (check valve 118) interposed on the conduit between the least one injector valve and the pump or pressurized reservoir (as seen in Fig 7). However, Rawlings does not teach the assembly 
Ohmi teaches a spraying assembly comprising a body or two adjacent bodies (body defined by 1), the body or the two adjacent bodies defining a chamber (inside of pipe 1 defines a chamber); wherein a nozzle (nozzle defined at the downstream tip of body 1) spraying a liquid mounted on the body or one of the two adjacent bodies and communicating with the chamber (the nozzle is communicated with the chamber, as see Fig 2); wherein injector valves (7a-7b) injects an active substance into the liquid mounted on the body or one of the two adjacent bodies (as seen in Fig 2); the at least one injector valve situated directly upstream from the at least one nozzle and communicating with the chamber (as seen in Fig 2, the injector valve 7d is directly upstream of the nozzle defined at the downstream tip of pipe 1; nozzle shown below).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Rawlings to incorporate the teachings of Ohmi to provide the injectors mounted on a same body or two adjacent bodies defining a chamber which communicates with the at least one nozzle and with the outlet orifice of the at least one active substance injector in order to improve mixing efficiency between the main fluid and the actives substance(s) (as disclosed in col 1, lines 60-68 of Ohmi). Furthermore, this configuration of having the valve outlets in close proximity to the nozzle and its chamber generates a sucking 
Regarding claim 45, Rawlings and Ohmi teach the spraying assembly of claim 42, wherein the sprayer is an agricultural sprayer (as disclosed in col 1, line 18 of Rawlings).  

Claim 19, 43 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rawlings (U.S. 6,786,425) in view of Ohmi et al (U.S. 5,370,274); further in view of Giles (US PG Publication 20080230624). 
Regarding Claim 19, Rawlings and Ohmi teach the assembly according to claim 18. However, they fail to teach wherein the outlet valve is a needle adapted to come alongside a seat formed at the outlet orifice.
Giles teaches a valve device wherein the outlet valve is a needle (see Fig. 3, #38) adapted to come alongside a seat (see Fig. 3, #42) formed at the outlet orifice. 
It would have been obvious to an individual having ordinary skill in the art at the time of invention to modify Rawlings in view of the teachings in Giles to provide wherein the outlet valve is a needle adapted to come alongside a seat formed at the outlet orifice as it has been held as obvious to one having ordinary skill in the art to provide a simple substitution of one known element, an unspecified type of solenoid valve, for another known element, a needle type solenoid valve, to obtain predictable results (See MPEP 2141); namely to provide a valve which can precisely shut off, release, dose, distribute or mix fluids. 
claim 43, Rawlings and Ohmi teach the spraying assembly of claim 42. However, they fail to teach the assembly wherein the at least on injector valve includes a needle for controlling fluid communication with the chamber.  
Giles teaches a valve device wherein the outlet valve is a needle (see Fig. 3, 38) adapted to come alongside a seat (see Fig. 3, 42) in order to control fluid flow. 
It would have been obvious to an individual having ordinary skill in the art at the time of invention to modify Rawlings in view of the teachings in Giles to provide wherein the outlet valve is a needle adapted to come alongside a seat formed at the outlet orifice as it has been held as obvious to one having ordinary skill in the art to provide a simple substitution of one known element, an unspecified type of solenoid valve, for another known element, a needle type solenoid valve, to obtain predictable results (See MPEP 2141); namely to provide a valve which can precisely shut off, release, dose, distribute or mix fluids. 
Regarding claim 44, Rawlings, Ohmi and Giles teach the spraying assembly of claim 43, wherein the needle is upstream of the chamber (as seen in Fig 3 of Giles, the needle is upstream of flow out 46; in combination with Rawlings and Ohmi, the needle is upstream of the chamber).  

Claims 23 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rawlings (U.S. 6,786,425) in view of Ohmi et al (U.S. 5,370,274); further in view of Lips (U.S. 6,314,979).
claim 23, Rawlings and Ohmi teach the assembly according to claim 22. However, they do not explicitly teach the assembly wherein the at least one injector includes a pump of ceramic, electromagnetic, piezoelectric or peristaltic type.
Lips teaches an assembly for combining substances into a flow stream that uses valves of the electromagnetic type (see Fig. 2B, #52, solenoid valve). 
Control valves were known in the art, as evidenced by Rawlings and Ohmi, while electromagnetic type control valves were known in the art as evidence by Lips. One of ordinary skill in the art could have substituted the valves of Ohmi with the electromagnetic type valves of Lips by known methods. The results of using both elements would have yield predictable results, as both types of valves are controllable and will allow for selective actuation. Thus, it would have been obvious to one of ordinary skill in art to replace the valves of Ohmi with electromagnetic type valves.   
Regarding claim 31, Rawlings and Ohmi teach the sprayer according to claim 25, wherein the at least one injector includes a pump (pressurizing means 13) or a piezoelectric, electromagnetic or peristaltic valve. However, they do not teach the sprayer including a controller adapted to vary an operating speed of the pump or the valve so as to drive a flow rate thereof.
Lips teaches an assembly for combining substances into a flow stream, wherein the at least one injector includes an electromagnetic valve (see Fig. 2B, #52, solenoid valve) the sprayer includes a controller (see Fig. 1, #170) adapted to vary an operating speed of the valve so as to drive a flow rate thereof (see Col. 7, Lines 38-50).
. 

Claims 24 and 34 are, as best understood, rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rawlings (U.S. 6,786,425) in view of Ohmi et al (U.S. 5,370,274); further in view of Wanthal et al. (U.S. 2006/0286290). 
Regarding Claim 24, Rawlings and Ohmi teach the invention as disclosed in claim 21. However, they fail to teach a ramp which includes a plurality of air injectors for injecting air into each of the plurality of active substance injectors supplied with active substance. 
Wanthal teaches a ramp (see Fig. 4, #12; applicants specification describes a ramp as a physical body which supports the air injectors) which includes a plurality of air injectors (see Fig. 5, #35; each nozzle assembly #20 has an air injection port) for injecting air into each of the plurality of injectors (see Fig. 4, #20) supplied with active substance (see Fig. 5, #34). 
Therefore it would have been obvious to an individual having ordinary skill in the art at the time of invention to modify Rawlings and Ohmi in view of the teachings in Wanthal to provide a ramp which includes a plurality of air injectors for injecting air into each of the plurality of injectors supplied with active substance in order to provide a means of boosting or controlling system pressure (see Par 0050). 
Claim 34, Rawlings and Ohmi and Wanthal teach a method for cleaning a spraying assembly according to claim 24, comprising the steps of: injecting a quantity of air into each active substance injector in a direction countercurrent from a direction of flow of the active substance in the injector, and pushing part of the active substance that is present in the injector and upstream back toward the pump or pressurized reservoir for the active substance (see Par 0053 – Par 0054 of Wanthal; cleaning purge cycle). 

Claims 27, 28, 30 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rawlings (U.S. 6,786,425) in view of Ohmi et al (U.S. 5,370,274); further in view of Greenwalt (U.S. 6,820,828). 
Regarding Claim 27, Rawlings and Ohmi teach the invention as disclosed in claim 25. However, they fail to teach at least one regulator for keeping the pressure of the liquid to be sprayed constant directly upstream of the at least one nozzle. 
Greenwalt teaches a spraying assembly that has at least one regulator (see Fig. 7, 46) for keeping the pressure of the liquid to be sprayed constant directly upstream of the at least one nozzle (see Col. 9, Lines 46-56). 
Therefore it would have been obvious to an individual having ordinary skill in the art at the time of invention to modify Rawlings and Ohmi in view of the teachings in Greenwalt to provide at least one regulator for keeping the pressure of the liquid to be sprayed constant directly upstream of the at least one nozzle in order to control the fluid application rate via pressure (see Col. 8, Lines 32-34). 
Claim 28, Rawlings and Ohmi teach the invention as disclosed in claim 25, further comprising an assembly wherein the at least one nozzle and the at least one injector are mounted on said same body (body 1 of Ohmi), a mixture of the liquid to be sprayed with the active substance occurring through turbulence in the same body (turbulence is caused when active substances leaving valves 7 are forcefully introduced into the chamber of body 1). However, they fail to teach a regulator for regulating the flow rate of active substance in the body. 
Greenwalt teaches a spraying assembly that has a regulator (see Fig. 7, #46) for regulating the flow rate of active substance in the body (see Col. 9, Lines 46-56).
Therefore it would have been obvious to an individual having ordinary skill in the art at the time of invention to modify Rawlings and Ohmi in view of the teachings in Greenwalt to provide a regulator for regulating the flow rate of active substance in the body in order to control the fluid application rate via pressure (see Col. 8, Lines 32-34). 
Regarding Claim 30, Rawlings, Ohmi and Greenwalt teach the invention as disclosed in claim 27, herein a plurality of regulators (see Fig. 7, 46 of Greenwalt) maintain the pressure of the liquid to be sprayed by a plurality of nozzles (see Fig. 6, 50 of Greenwalt), the plurality of regulators being actuated individually and independently of each other (see Col. 9, Lines 46-58; Col. 10, Lines 1-3).
Regarding Claim 35, Rawlings, Ohmi and Greenwalt teach the invention as disclosed in claim 28, wherein each regulator for regulating the flow rate can be actuated individually and independently (see Col. 9, Lines 46-58; Col. 10, Lines 1-3 of Greenwalt).

Claims 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rawlings (U.S. 6,786,425) in view of Ohmi et al (U.S. 5,370,274); further in view of Wichmann et al. (U.S. 2008/0078843). 
Regarding claim 29, Rawlings and Ohmi teach the sprayer according to claim 25. However, they do not teach the sprayer further comprising a regulator adapted to regulate the flow rate of active substance in each of the at least one injectors as a function of a displacement speed of the sprayer or a state of a plant surface to be treated.
Wichmann teaches a spraying device wherein the regulator (see Fig. 4, 84) regulates the flow rate of active substance in each of the at least one injectors as a function of a displacement speed of the sprayer (see Par 0059). 
Therefore it would have been obvious to an individual having ordinary skill in the art at the time of invention to modify Rawlings and Ohmi in view of Wichmann to provide a regulator, wherein the regulator regulates the flow rate of active substance in each of the at least one injectors as a function of a displacement speed of the sprayer in order to achieve optimal application of the sprayed material as the sprayer moves along, regardless of varying speeds. 
Ohmi Annotated Figure

    PNG
    media_image1.png
    259
    610
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claims 18-46 have been considered but are moot because the arguments do not apply in view of new grounds of rejection. Applicant's amendments filed on 08/10/2020 have resulted in the new grounds of rejection found above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-18141814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.






/JUAN C BARRERA/
Examiner, Art Unit 3752

/TUONGMINH N PHAM/             Primary Examiner, Art Unit 3752